Affirmed and Opinion filed March 26, 2009







Affirmed
and Opinion filed March 26, 2009.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-08-00950-CR
____________
 
ELBERT HARRY HOLT,
Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the 183rd District
Court
Harris County, Texas
Trial Court Cause No.
1156243
 

 
M E M O R A N D U M   O P I N I O N
After a
guilty plea, appellant was convicted of the offense of driving while
intoxicatedBthird offense. On September 23, 2008, the trial court sentenced appellant
to confinement for three years in the Institutional Division of the Texas
Department of Criminal Justice.




On March
5, 2009, this court ordered a hearing to determine why appellant=s counsel had not filed a brief in
this appeal.  On March 12, 2009, the trial court conducted the hearing.  The
record of the hearing was filed in this court on March 13, 2009.
The
trial court found appellant no longer desires to prosecute his appeal.
On the
basis of this finding, this court has considered the appeal without briefs.  See
Tex. R. App. P. 38.8(b).  The
case is before us without a reporter=s record or bill of exception.
We find
no fundamental error.
Accordingly,
the judgment of the trial court is affirmed.
 
PER
CURIAM
 
 
Panel consists of Justices Yates,
Guzman, and Sullivan.
Do not publish - Tex. R. App. P. 47.2(b).